Name: Commission Implementing Regulation (EU) NoÃ 295/2012 of 3Ã April 2012 amending Regulation (EC) NoÃ 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  technology and technical regulations;  Africa;  America;  Europe;  transport policy;  organisation of transport;  air and space transport
 Date Published: nan

 4.4.2012 EN Official Journal of the European Union L 98/13 COMMISSION IMPLEMENTING REGULATION (EU) No 295/2012 of 3 April 2012 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/CE (1), and in particular Article 4 thereof (2), Whereas: (1) Commission Regulation (EC) No 474/2006 of 22 March 2006 established the Community list of air carriers which are subject to an operating ban within the Union referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States and the European Aviation Safety Agency (hereinafter "EASA") communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/1991 of 16 December on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (3). (5) The Air Safety Committee has heard presentations by EASA about the results of the analysis of audit reports carried out by the International Civil Aviation Organisation (ICAO hereafter) in the framework of ICAOs Universal Safety Oversight Audit Programme (USOAP). Member States were invited to prioritize ramp inspections on air carriers licensed on States for which significant safety concern have been identified by ICAO or for which EASA concluded there are significant deficiencies in the safety oversight system. Notwithstanding consultations undertaken by the Commission under Regulation (EC) No 2011/2005, this will permit to acquire further information regarding the safety performance on the air carriers licensed in that States. (6) The Air Safety Committee has heard presentations by EASA about the technical assistance projects carried out in States affected by Regulation (EC) No 2111/2005. It has been informed about the requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities with a view to resolving non compliances with applicable international standards. Member States were invited to respond to these requests on a bilateral basis in coordination with the Commission and EASA. (7) Regulation (EC) No 474/2006 should be therefore amended accordingly. (8) Following the analysis by EASA of information resulting from ramp checks carried out on aircraft of certain air carriers licensed in the European Union or from standardisation inspections carried out by EASA as well as area specific inspections and audits carried out by their national aviation authorities, some Member States have taken certain enforcement measures. They informed the Commission and the Air Safety Committee about these measures: Germany informed that several German air carriers are under re-inforced oversight, including Air Alliance Express and Air Traffic GmbH Dusseldorf, Latvia informed that the Air Operator Certificate (AOC) of Inversija was revoked on 19 January 2012; Italy informed that the AOC of ItaliAirlines was revoked and that the air transport license held by the air carrier Livingston remains suspended; Greece informed that the commercial license of the air carrier Hellenic Imperial Airways was lifted from suspension on 28 February 2012 but remains under heightened surveillance, and that additional surveillance had also been introduced for the air carriers Sky wings Airlines and Hermes Airlines; the Netherlands informed that the AOC of Solid-air was revoked on 28 December 2011 and the AOC of Amsterdam Airlines on 6 February 2012; Spain informed that the AOC of Zorex remains suspended since 7 November 2011; Sweden informed that the AOC of AirSweden Aviation AB was revoked on 10 January 2012, that the AOC of the air carrier Flyg Centrum AB was revoked on 16 December 2011 and the air carrier Nova Air remains under heightened surveillance; Romania informed that by 20 March 2012 the AOC of Direct Aero Services had been revoked. (9) Following the decision taken at the last Air Safety Committee in November 2011 (4), the competent authorities of Albania reported they are progressing in the implementation of their action plan, however with some delay regarding the long-term procurement of qualified inspectors. Albania is urged to speed-up measures to develop the capacity of its safety oversight authority. EASA will continue to monitor the progress of corrective actions and will carry out a comprehensive follow-up inspection in October 2012 to verify the satisfactory implementation of actions plans. The Air Safety Committee will re-assess the situation depending on the results of this inspection. (10) The competent authorities of France reported that they could not issue an authorisation to Comlux Aruba N.V., an air carrier certified in Aruba, due to the existence of safety deficiencies identified during the assessment of the technical questionnaire submitted by the operator for the purpose of receiving landing authorisation in that Member State, and notified their conclusion to Member States via the SAFA database (5). (11) The Commission, having regard to those deficiencies, has entered into consultation with the competent authorities of Aruba and the air carrier, expressing concerns about the safety of the operations of Comlux Aruba N.V. in the EU and asking for clarifications regarding the actions undertaken by the competent authorities as well as the carrier to respond to these deficiencies. (12) The competent authorities of Aruba and the air carrier made written submissions and attended to a meeting with the Commission, EASA and some members of the Air Safety Committee on 20 February 2012. Based on the information provided, although the safety concerns identified by France appear to have been addressed, further concerns were identified with regard to the operator's principal place of business. The carrier stated that its office in Aruba is limited to two secretaries only and that the head office where the operational control of the flight operations and the continuing airworthiness are exercised is not located in Aruba. However, the competent authorities of Aruba informed that they have undertaken a review of the civil aviation legislation to ensure that air carriers certified in Aruba have their principle place of business established in that State and that Comlux Aruba was requested to demonstrate the principal place of business is established in Aruba no later than 1 August 2012. (13) The Commission takes note and will further monitor the administrative and legal actions undertaken by the competent authorities of Aruba to ensure that air carriers certified in that State have their principle place of business established in that State. (14) Air carriers certified in the Democratic Republic of Congo have been listed in Annex A since March 2006 (6). Information was received that the competent authorities of the Democratic Republic of Congo had issued a new license to the air carrier Jet Congo Airways. The competent authorities of the Democratic Republic of Congo failed to respond to a request for information by the Commission and failed to provide evidence that the safety oversight of new air carrier complies fully with applicable international safety standards. Therefore, on the basis of the common criteria, it is assessed that this carrier should be equally included in Annex A. (15) Several fatal accidents were reported involving air carriers certified in the Democratic Republic of Congo since the last Air Safety Committee. On 30 January 2012, an aircraft of type Antonov 28 with registration mark 9Q-CUN operated by TRACEP Congo Aviation crashed, leading to the total loss of the aircraft and to 4 fatalities. On 12 February 2012, an aircraft of type Gulfstream IV, with registration mark N25A, operated by Katanga Express crashed, leading to the total loss of the aircraft and to 6 fatalities. The competent authorities of the Democratic Republic of Congo however did not respond to requests for information by the Commission on the preliminary findings of the accident investigations. (16) All air carriers certified in Equatorial Guinea have been listed in Annex A since March 2006 (7). The Commission and EASA held a consultation meeting with the competent authorities of Equatorial Guinea (DGAC) on 22 February 2012. During this meeting, DGAC presented the progress made to date in order to alleviate the safety concerns identified by the International Civil Aviation Organisation (ICAO) at the occasion of the audit carried out in 2007 in the framework of the Universal Safety Oversight Audit Program (USOAP). (17) DGAC provided the Commission with evidence of the withdrawal of the Air Operator's Certificates of the following air carriers: GETRA, Guinea Airways, UTAGE, Euroguineana de Aviacion y Transportes, General Work Aviacion, Star Equatorial Airlines and EGAMS. Since these air carriers certified in Equatorial Guinea have consequently ceased their activities, they should be withdrawn from Annex A. (18) DGAC provided the Commission with information indicating that an Air Operator Certificate was granted to the air carrier Punto Azul. However, DGCA did not provide the evidence that the safety oversight of this air carrier is ensured in compliance with international safety standards, on the basis of the common criteria, it is assessed that this air carrier should be included in Annex A. (19) The Commission noted the progress made by the competent authorities of Equatorial Guinea and encourages them to continue their efforts towards the establishment of a civil aviation oversight system in compliance with international safety standards. (20) Consultations with the competent authorities of Indonesia (DGCA) continue with the view to monitor the progress of the DGCA in ensuring the safety oversight of all air carriers certified in Indonesia in compliance with the international safety standards. On 7 February 2012 a videoconference was held between the Commission, EASA and the DGCA. The DGCA confirmed they continue to progress and informed of further enforcement actions regarding certain air carriers under their oversight: in particular the AOCs of Kartika Airlines, Mimika Air, Riau Airlines and Survei Udara Penas had been suspended. (21) DGCA also informed and provided confirmation that the AOC of Megantara had been revoked on 13 August 2010. Therefore, on the basis of the common criteria, it is assessed that this air carrier should be removed from Annex A. (22) DGCA further informed that new AOCs had been issued to TransNusa Aviation Mandiri on 19 August 2011, Enggang Air Service on 1 March 2010, Surya Air on 8 April 2011, Ersa Eastern Aviation on 9 September 2011 and Matthew Air Nusantara on 20 September 2011. However, DGCA did not provide the evidence that the safety oversight of these air carriers is ensured in compliance with international safety standards, on the basis of the common criteria, it is assessed that these carriers should be equally included in Annex A. (23) The Commission noted the continued progress made by the competent authorities of Indonesia and encourages them to continue the sound work in establishing a civil aviation oversight system fully in compliance with international safety standards, and will review the case in advance of the next meeting of the Air Safety Committee. (24) On the basis of the fatal accident to an aircraft of type Airbus A330 operated by Afriqiyah Airways on 13 May 2010 and verified evidence of safety deficiencies identified by the SAFA programme concerning Afriqiyah Airways (8) and United Aviation (9), the Commission entered into discussions with the Competent Authorities of Libya (LCAA) in October 2010. These discussions were interrupted by the Libyan civil war. (25) The consultations were resumed in October 2011 and the LCAA informed that they had suspended all Libyan Air Operator's Certificates (AOC) and would conduct a recertification process before lifting the suspension of the AOCs. During the audits as part of this re-certification process the LCAA detected significant safety issues concerning Afriqiyah Airways, notably in the area of pilot training, a lack of maintenance staff, and insufficient equipment to perform maintenance tasks. Nonetheless, shortly after the audit, the LCAA issued an AOC to Afriqiyah Airways. (26) The Commission, EASA and several members of the Air Safety Committee held further consultations with the LCAA, Afriqiyah Airways, Libyan Airlines and Global Aviation on 22 February 2012. However, LCAA failed to provide the information requested to date, in particular the list of air carriers certified in Libya, all corresponding AOCs and attached operations specifications, the audit reports made prior to lift the suspensions, together with evidence that the deficiencies identified in the course of these audits were satisfactorily closed. In addition, they indicated that the investigations into the Afriqiyah Airways accident had encountered difficulties and have not led to conclusions so far. (27) The Minister of Transport of Libya, the LCAA, Afriqiyah Airways and Libyan Airlines made presentations to the Air Safety Committee on 20 March 2012. The Minister acknowledged that the Libyan aviation safety system was not conforming to ICAO standards. He set out plans to remedy the situation under a 3 year programme with the assistance of external aviation safety expertise. (28) The Minister acknowledged during the Air safety Committee and LCAA confirmed in writing on 22 March 2012 that, because of the identified safety deficiencies in the oversight system of Libya, Libyan air carriers will not be permitted to operate into the European Union, Norway, Iceland and Switzerland at least until 22 November 2012, and that their AOCs will be amended to reflect these restrictions accordingly. He stated further that a Committee had been formed to take forward the work of reconstruction of the Libyan aviation safety system. He stated that the competent authorities of Libya would work closely with the Commission and provide regular updates in order to provide evidence of progress. (29) The Committee took note of the decisive action of the Libyan authorities and requested that, no later than 20 April 2012, the LCAA provide to the Commission a corrective action plan which fully addresses all outstanding requests for information, and sets out specific actions and target dates to address the shortfalls in their oversight system. (30) The Commission and the Air Safety Committee acknowledged the significant difficulties Libya faces following the conflict and took note of the strong commitment by the Minister to put in place a process of reconstruction. The Commission encourages the LCAA to continue with their open and constructive dialogue established with the Commission since the end of the recent conflict. However, should the LCAA fail to enforce the restrictions they have announced, the Commission will be compelled to take immediate safeguard measures in accordance with Art. 5(1) of Regulation (EC) No 2111/2005 of the European Parliament and of the Council. (31) The aviation safety situation in Libya will be reviewed by the Air Safety Committee in its meeting scheduled for November 2012 where the effectiveness of actions undertaken by the competent authorities of Libya will be assessed. (32) Air carriers certified in Mauritania have been listed in Annex A since November 2010 (10). The competent authorities of Mauritania (ANAC) informed of the issuance of a new AOC to the air carrier Mauritania Airlines without demonstrating that the safety oversight of this air carrier complies fully with applicable international safety standards. In particular, its AOC was issued on 8 May 2011 without providing evidence that the numerous deficiencies identified during the initial certification of the airline (desktop review of the operational and maintenance procedures in April 2011 and on-site audit carried out between 3 and 5 May 2011) had been effectively rectified prior to the issuance of the AOC. The AOC was also issued without ensuring beforehand that the operator held the appropriate approvals for continuing airworthiness and maintenance. Furthermore, no evidence was provided that the air carrier is subject to continuous oversight in accordance with international safety standards. Therefore, on the basis of the common criteria, it is assessed that this carrier should be equally included in Annex A. (33) ANAC also informed that the AOC of Mauritania Airways expired on 15 December 2010 and was not renewed as the air carrier ceased its activity. Therefore, on the basis of the common criteria, it is assessed that this carrier should be removed from Annex A. (34) Mauritania informed that decisive actions have been undertaken to bring positive changes to its safety oversight system, including the amendment of the civil aviation legislation to align them with the Annexes to the Chicago Convention and changes to the ANAC's management, structure and staffing. The processes for the certification and the continuous surveillance of air carriers have also been updated and will become applicable in the near future. (35) Whilst recognising that Mauritania still has work to do to address all findings, ICAO informed that Mauritania's commitment to resolve the safety deficiencies identified during the audit conducted in 2008 is to be commended. The State has provided regular updates of its corrective action plan and significant progress is reported by the State. The ICAO Coordinated Validation Mission (ICVM) scheduled in May 2012 will be an important step to validate the progress made. (36) The Commission welcomes the progress reported by the competent authorities of Mauritania in the rectification of the deficiencies identified by ICAO and encourages these authorities to pursue their actions with determination in due cooperation with ICAO. The Air Safety Committee will reassess the situation depending on the results of the ICAO Coordinated Validation Mission. (37) The Commission has continued its consultations with the Competent Authority of Pakistan (PCAA) and Pakistan International Airways (PIA), and met with them on 20 February 2012 to review their progress in taking the actions described in their Corrective Action Plans (CAP). (38) The PCAA reported and provided evidence that they had increased the level of oversight of PIA, had taken regulatory action in suspending some Maintenance Licences, and had demanded significant changes to PIA's Quality Management System. They reported on the successful outcome of the ICAO audit in June 2011 and explained their plans to adopt new regulations reflecting EASA Part 145 rules. (39) PIA reported that the actions detailed in their corrective action plan were now complete, except for in-depth checks of four aircraft which were currently undergoing maintenance. They confirmed that an extensive training programme was now underway and would continue. (40) EASA informed the Air Safety Committee that the findings of SAFA inspections of PIA aircraft had led to an opening of the procedure for the suspension of the EASA Part 145 maintenance organisation approval on 11 November 2011. Whilst EASA noted that the corrective action plan of PIA appeared to identify the relevant safety issues they were unable to rely upon the PCAA to effectively monitor the performance of PIAs maintenance standards and EASA had no option but to suspend the EASA Part-145 approval on 6 March 2012. (41) The Commission noted the progress made by both the PCAA and PIA in addressing the identified safety concerns, but confirmed that, should any significant event occur which gave rise to renewed concerns, then action to contain the safety risk would need to be taken. Member States shall therefore continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier pursuant to Commission Regulation (EC) No 351/2008 of 16 April 2008 implementing Directive 2004/36/EC of the European Parliament and of the Council as regards the prioritisation of ramp inspections on aircraft using Community airports (11). (42) Air carriers certified in the Philippines have been listed in Annex A since 31 March 2010 (12). The competent authorities of the Philippines (CAAP) informed of the issuance of new Air Operator Certificates to the air carriers Aero Equipment Aviation Inc, AirAsia Philippines Certeza Infosys Corp., Mid-Sea Express, Southern Air Flight Services, NorthSky Air Inc., Island Helicopter Services. The CAAP did not respond adequately to requests for information by the Commission, failing in particular to provide the AOC of these air carriers together with the complete operations specifications; the CAAP also failed to demonstrate that the certification and continuous oversight of these air carriers comply fully with the applicable international safety standards. Therefore, on the basis of the common criteria, it is assessed that these air carriers should be equally included in Annex A. (43) Several fatal accidents were reported involving air carriers certified in the Philippines since the last Air Safety Committee. On 10 December 2011, an aircraft of type Beechcraft 65-80 with registration mark RP-C824 operated by Aviation Technology Innovator crashed into the Felixberto Serrano Elementary School near Manila, leading to the total loss of the aircraft as well as at least 14 fatalities; the CAAP did not respond to requests for information by the Commission on the preliminary findings of the accident investigation; the CAAP simply reported that the AOC was "inactive/surrendered" without however stating since when nor providing the related evidence. Another fatal accident occurred on 4 March 2012, involving an aircraft of type Cessna 172S registered RP-C209 operated by Avia Tours, leading to the total loss of the aircraft and two fatalities; although the CAAP provided preliminary information on the accident, the validity of the AOC could not be ascertained as the preliminary accident report indicates the AOC is valid until 14 August 2012 whilst the information provided by the CAAP reveals that the AOC had expired on 14 February 2012. (44) The CAAP informed that several operators have an "inactive/surrendered" AOC or were recertified under PCAR Part-11 intended for aerial work. However, the CAAP failed to provide evidence that the corresponding AOC had been revoked and evidence that these operators were no longer involved in commercial air transport. Therefore, on the basis of the common criteria, it is assessed that these operators should remain in Annex A. (45) The U.S. Federal Aviation Administration (FAA) carried out in January 2012 a one-week technical review in the Philippines in order to assess the progress of the CAAP towards compliance with international safety standards. The CAAP failed to provide detailed information on the outcome of this review. However, no change has been noticed in the FAA assessment of the Philippines, which remain in category 2 so far, i.e. not compliant with international safety standards. (46) Following the Air Safety Committee held in November 2011 (13) where the competent authorities of Russia (Russian Federal Air Transport Agency, FATA) informed and provided evidence that the operations of the air carriers Aviastar-TU, UTAir-Cargo, Tatarstan Airlines, Daghestan Airlines, Yakutia and Vim Avia (Vim Airlines) had been partially or fully restricted for safety reasons, the Commission has actively pursued the consultations with FATA in order to follow-up the developments. (47) Consultation meetings were held in Brussels on 19 December 2011 and 21 February 2012 between FATA and the Commission, EASA and certain Members of the Air Safety Committee. FATA informed about their intention to lift the restrictions imposed on part of the fleet of Tatarstan Airlines (aircraft of type Boeing B737-500, B737-400, B737-300, Tupolev 154M and Yakovlev Yak-42), Aviastar-TU (aircraft of type Tupolev Tu-204) and Yakutia (aircraft of type Boeing B757-200, B737-300 and B737-800) as FATA was satisfied with the results of inspections that were carried out on these carriers, (48) FATA also provided evidence of further enforcement actions. In particular, the AOC of Daghestan Airlines was revoked on 19 December 2011 due to the concerns arising from the audit carried out on the air carrier. FATA also informed it had requested UTAir-Cargo to put in place additional corrective actions before the restrictions on its fleet could be removed. (49) In order to ensure measures undertaken by FATA lead to sustainable safety improvement, Member States will continue to verify the effective compliance of Russian air carriers with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of these carriers pursuant to Regulation (EC) No 351/2008 and may take measures accordingly to ensure these requirements are enforced. The Commission will continue to monitor their results. (50) FATA confirmed that VIM AVIA remains subject to operating restrictions excluding flights into the EU (landing and overflights) on its entire fleet (8 aircraft of type Boeing B757-200) pending the full implementation of a corrective action plan. (51) Vim Avia appeared during the aforementioned meeting on 21 February 2012 to present the investments in safety, in particular in terms of training, but failed to demonstrate that it had succeeded in establishing a functioning safety management system. The carrier was not in a position yet to demonstrate that these investments were operative and effective. (52) FATA informed that the operator was expected to complete all corrective and remedial actions by 1 April 2012. Afterwards, FATA indicated it will perform an inspection of the air carrier to verify whether all findings have been satisfactorily addressed in order to decide whether the current restrictions could be lifted. FATA agreed to provide to the Commission the progress reports on the implementation of corrective measures by the carrier and the results of the subsequent inspection. (53) In view of the above, taking into account the effective enforcement actions undertaken by competent authorities of Russia, it appears too early to re-assess the situation of this air carrier. The Commission will examine the situation of Vim Avia in a future Air Safety Committee, based on the reports provided by the competent authorities of Russia and on their decision regarding the continuation of the current restrictions. (54) There is verified evidence of numerous serious safety deficiencies on the part of the air carrier Conviasa certified in Venezuela. These deficiencies have been identified by the competent authorities of Spain during ramp inspections performed under the SAFA programme (14). Conviasa demonstrated a lack of ability to address these safety deficiencies. Conviasa did not respond timely and adequately to all deficiencies notified by the civil aviation authority of Spain. The repetition of these non-compliances shows systemic safety deficiencies in the area of operations and maintenance. (55) Conviasa has experienced several accidents, including two fatal accidents, one affecting an aircraft of type ATR42 with registration mark YV-1010 on 13 September 2010 and one affecting an aircraft of type Boeing B737-200 with registration mark YV-102T on 30 August 2008. Results of investigations on the cause of such accidents have not been communicated to the Commission by the competent authorities of Venezuela nor is the Commission aware of any recommendations to prevent further occurrences. (56) The Commission, having regard to the above mentioned deficiencies, has entered in August 2011 into consultation with the competent authorities of Venezuela, expressing serious concerns about the safety of the operations of Conviasa and asking for clarifications regarding the actions undertaken by the competent authorities as well as the carrier to respond to these deficiencies. (57) These authorities failed to respond timely and adequately to the enquiries by the Commission regarding the safety oversight of Conviasa, as the requested information, in particular information on the progress of the accident investigation, recommendations stemming from these investigations, the actions undertaken to address the possible causes of the accidents and the carriers operations specifications, requirements and restrictions attached to the AOC, were not submitted. (58) Conviasa and the competent authorities of Venezuela made presentations to the Air Safety Committee on 21 March 2012. The air carrier indicated that it had undertaken actions to enhance the internal controls, the training and the implementation of a safety management system, and that further actions are considered for the future. It stated that all findings identified in ramp inspections had been responded to. The Committee noted there was considerable on-going work between the air carrier and the competent authorities of Spain. However the air carrier failed to explain the repetition of non-compliance findings of similar nature identified in subsequent inspections. The air carrier further failed to provide any information on the causes of the above mentioned fatal accidents and the actions undertaken to prevent their recurrence. The air carrier also failed to present basic information about the fleet it operates and did not provide the operations specifications, requirements and restrictions attached to its AOC. (59) In view of the above, on the basis of the common criteria, it is assessed that Conviasa does not meet the relevant safety standards and should therefore be included in Annex A. (60) There is verified evidence of safety deficiencies on the part of the air carrier LÃ ­nea TurÃ ­stica Aerotuy certified in Venezuela. These deficiencies have been identified by France during ramp inspections performed under the SAFA programme (15). (61) LÃ ­nea TurÃ ­stica Aerotuy has experienced several accidents, including one fatal accident involving an aircraft of type Cessna 208B with registration mark YV-1181 on 17 April 2009. (62) The Commission, having regard to the above mentioned deficiencies, has entered in August 2011 in consultation with the competent authorities of Venezuela, expressing serious concerns about the safety of the operations of LÃ ­nea TurÃ ­stica Aerotuy and asking for clarifications regarding the actions undertaken by the competent authorities as well as the carrier to respond to these deficiencies. These authorities did not respond adequately and in a timely fashion. (63) LÃ ­nea TurÃ ­stica Aerotuy and the competent authorities of Venezuela made presentations to the Air Safety Committee on 21 March 2012, accompanied by written submissions. The air carrier provided its AOC together with the complete operational specifications attached thereto. The air carrier indicated that it had undertaken actions to remedy the deficiencies identified in the course of ramp inspections to the satisfaction of the competent authorities of France and provided the related evidence. The air carrier was able to provide the requested clarifications about the abovementioned fatal accident and the competent authorities provided the accident report together with the related conclusions and recommendations. The competent authorities of Venezuela also stated that the recommendations stemming from the accident investigation report as well as the results of ramp checks were duly taken into account for the oversight of the air carrier. (64) The Commission and the Air Safety Committee take note of the reactivity of the air carrier and its transparency in addressing the identified safety deficiencies. Member States will however continue to verify the effective compliance of the air carrier with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of these carriers pursuant to Regulation (EC) No 351/2008 and may take measures accordingly to ensure these requirements are enforced. (65) There is verified evidence of safety deficiencies on the part of the air carrier Estelar LatinoamÃ ©rica certified in Venezuela. These deficiencies have been identified by France during ramp inspections performed under the SAFA programme (16). (66) The Commission, having regard to those deficiencies, has entered in August 2011 in consultation with the competent authorities of Venezuela, expressing serious concerns about the safety of the operations of Estelar Latinoamerica and asking for clarifications regarding the actions undertaken by the competent authorities as well as the carrier to respond to these deficiencies. These authorities did not respond adequately and in a timely fashion. (67) Estelar Latinoamerica and the competent authorities of Venezuela made presentations to the Air Safety Committee on 21 March 2012 accompanied by written submissions. The air carrier provided its AOC together with the complete operational specifications attached thereto. The air carrier indicated that it had undertaken actions to remedy the deficiencies identified in the course of ramp inspections to the satisfaction of the competent authorities of France and provided the related evidence. The competent authorities indicated that they were ensuring that the results of ramp checks were duly taken into account for the oversight of the air carrier. (68) The Commission and the Air Safety Committee take note of the reactivity of the air carrier and its transparency in addressing the identified safety deficiencies. Member States will however continue to verify the effective compliance of the air carrier with the relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of these carriers pursuant to Regulation (EC) No 351/2008 and may take measures accordingly to ensure these requirements are enforced. (69) No evidence of the full implementation of appropriate remedial actions by the other air carriers included in the Community list updated on 21 November 2011 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (70) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the text set out in Annex A to this Regulation. 2. Annex B is replaced by the text set out in Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States. Done at Brussels, 3 April 2012. For the Commission, On behalf of the President, Siim KALLAS Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 143, 30.4.2004 p. 76. (3) OJ L 373, 31.12.1991, p. 4. (4) Recitals (14) to (25) of Regulation (EU) No 1197/2011, OJ L 303, 22.11.2011, p. 15. (5) Standard report No DGAC/F-2011-1879 (6) Recitals (60) to (64) of Regulation (EC) No 474/2006 of 22 March 2006, OJ L 84, 23.3.2006, p. 18. (7) Recitals (65) to (69) of Regulation (EC) No 474/2006 of 22 March 2006, OJ L 84, 23.3.2006, p. 18. (8) DGAC/F-2010-1761; CAA-NL-2010-68; CAA-NL-2010-210; LBA/D-2010-656; DGAC/F-2010-850; ENAC-IT-2010-400; DGAC/F-2010-2060; DGAC/F-2010-1571; DGAC/F-2010-498 (9) LBA/D-2010-1258; DGAC/F-2010-841 (10) Recitals (43) to (51) of Regulation (EU) No 1071/2010 of 22 November 2010, OJ L 306, 23.11.2010, p. 49. (11) OJ L 109, 19.4.2008, p. 7. (12) Recitals (74) to (87) of Regulation (EU) No 273/2010 of 30 March 2010, OJ L 84, 31.3.2010, p. 32. (13) Recitals (36) to (49) of Commission Implementing Regulation (EU) No 1197/2011 of 21 November 2011, OJ L 303, 22.11.2011, p. 19. (14) Report No AESA-E-2011-234, -326, -412, -553, -663, -715, -832, -895 and AESA-E-2012-1. (15) Report No DGAC/F-2011-663, -972, -1159, -2385, -2636. (16) Report No DGAC/F-2011-632, -990, -1636, -1863, -2332. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname CONSORCIO VENEZOLANO DE INDUSTRIAS AERONAUTICAS Y SERVICIOS AEREOS, S.A. CONVIASA VCV-DB-10 VCV Bolivarian Republic of Venezuela MERIDIAN AIRWAYS LTD AOC 023 MAG Republic of Ghana ROLLINS AIR HR-005 RAV Honduras SILVERBACK CARGO FREIGHTERS Unknown VRB Republic of Rwanda All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan PAMIR AIRLINES Unknown PIR Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS AEB Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS N/A Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. BGL Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo SOCIETE NOUVELLE AIR CONGO RAC 06-004 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 Unknown Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER 409/CAB/MIN/TVC/051/09 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/ TVC/036/08 Unknown Democratic Republic of Congo (RDC) AIR KATANGA 409/CAB/MIN/TVC/031/08 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES 409/CAB/MIN/TVC/029/08 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TVC/028/08 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 BRV Democratic Republic of Congo (RDC) BUSINESS AVIATION 409/CAB/MIN/TVC/048/09 ABB Democratic Republic of Congo (RDC) BUSY BEE CONGO 409/CAB/MIN/TVC/052/09 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TVC/026/08 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) CONGO EXPRESS 409/CAB/MIN/TVC/083/2009 EXY Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TVC/035/08 CAA Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TVC/0032/08 Unknown Democratic Republic of Congo (RDC) ENTREPRISE WORLD AIRWAYS (EWA) 409/CAB/MIN/TVC/003/08 EWS Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TVC/037/08 FIL Democratic Republic of Congo (RDC) GALAXY KAVATSI 409/CAB/MIN/TVC/027/08 Unknown Democratic Republic of Congo (RDC) GILEMBE AIR SOUTENANCE (GISAIR) 409/CAB/MIN/TVC/053/09 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TVC/045/09 Unknown Democratic Republic of Congo (RDC) HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TVC/038/08 ALX Democratic Republic of Congo (RDC) INTERNATIONAL TRANS AIR BUSINESS (ITAB) 409/CAB/MIN/TVC/033/08 Unknown Democratic Republic of Congo (RDC) JET CONGO AIRWAYS Unknown Unknown Democratic Republic of Congo (RDC) KIN AVIA 409/CAB/MIN/TVC/042/09 Unknown Democratic Republic of Congo (RDC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES (LAC) Ministerial signature (ordonnance No. 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TVC/04008 Unknown Democratic Republic of Congo (RDC) MANGO AVIATION 409/CAB/MIN/TVC/034/08 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TVC/025/08 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TVC/030/08 Unknown Democratic Republic of Congo (RDC) STELLAR AIRWAYS AAC/DG/DTA/TM/787/2011 Unknown Democratic Republic of Congo (RDC) SWALA AVIATION 409/CAB/MIN/TVC/050/09 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TVC/044/09 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO AVIATION 409/CAB/MIN/TVC/046/09 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TVC/024/08 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TVC/039/08 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TVC/049/09 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CRONOS AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea PUNTO AZUL 2012/0006/MTTCT/DGAC/SOPS Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Mandala Airlines, Ekspres Transportasi Antarbenua, Indonesia Air Asia and Metro Batavia, including Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ASCO NUSA AIR 135-022 Unknown Republic of Indonesia ASI PUDJIASTUTI 135-028 Unknown Republic of Indonesia AVIASTAR MANDIRI 135-029 Unknown Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 Unknown Republic of Indonesia ENGGANG AIR SERVICE 135-045 Unknown Republic of Indonesia ERSA EASTERN AVIATION 135-047 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia INDONESIA AIR TRANSPORT 121-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 Unknown Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia LION MENTARI AIRLINES 121-010 LNI Republic of Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Republic of Indonesia MATTHEW AIR NUSANTARA 135-048 Unknown Republic of Indonesia MERPATI NUSANTARA AIRLINES 121-002 MNA Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 Unknown Republic of Indonesia NUSANTARA BUANA AIR 135-041 Unknown Republic of Indonesia NYAMAN AIR 135-042 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAMPOERNA AIR NUSANTARA 135-036 SAE Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SKY AVIATION 135-044 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURVEI UDARA PENAS 135-006 Unknown Republic of Indonesia SURYA AIR 135-046 Unknown Republic of Indonesia TRANSNUSA AVIATION MANDIRI 121-048 Unknown Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 Unknown Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including Republic of Kazakhstan AERO AIR COMPANY AK-0429-10 ILK Republic of Kazakhstan AIR ALMATY AK-0409-09 LMY Republic of Kazakhstan AIR TRUST AIRCOMPANY AK-0412-10 RTR Republic of Kazakhstan AK SUNKAR AIRCOMPANY AK-0396-09 AKS Republic of Kazakhstan ASIA CONTINENTAL AIRLINES AK-0345-08 CID Republic of Kazakhstan ASIA WINGS AK-0390-09 AWA Republic of Kazakhstan ATMA AIRLINES AK-0437-10 AMA Republic of Kazakhstan AVIA-JAYNAR / AVIA-ZHAYNAR AK-0435-10 SAP Republic of Kazakhstan BEYBARS AIRCOMPANY AK-0383-09 BBS Republic of Kazakhstan BERKUT AIR/BEK AIR AK-0428-10 BEK Republic of Kazakhstan BURUNDAYAVIA AIRLINES AK-0415-10 BRY Republic of Kazakhstan COMLUX AK-0399-09 KAZ Republic of Kazakhstan DETA AIR AK-0417-10 DET Republic of Kazakhstan EAST WING AK-0411-09 EWZ Republic of Kazakhstan EASTERN EXPRESS AK-0427-10 LIS Republic of Kazakhstan EURO-ASIA AIR AK-0384-09 EAK Republic of Kazakhstan EURO-ASIA AIR INTERNATIONAL AK-0389-09 KZE Republic of Kazakhstan FLY JET KZ AK-0391-09 FJK Republic of Kazakhstan INVESTAVIA AK-0342-08 TLG Republic of Kazakhstan IRTYSH AIR AK-0439-11 MZA Republic of Kazakhstan JET AIRLINES AK-0419-10 SOZ Republic of Kazakhstan JET ONE AK-0433-10 JKZ Republic of Kazakhstan KAZAIR JET AK-0387-09 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0349-09 KUY Republic of Kazakhstan KAZAIRWEST AK-0404-09 KAW Republic of Kazakhstan KAZAVIASPAS AK-0405-09 KZS Republic of Kazakhstan MEGA AIRLINES AK-0424-10 MGK Republic of Kazakhstan MIRAS AK-0402-09 MIF Republic of Kazakhstan PRIME AVIATION AK-0393-09 PKZ Republic of Kazakhstan SAMAL AIR AK-0407-09 SAV Republic of Kazakhstan SAYAKHAT AIRLINES AK-0426-10 SAH Republic of Kazakhstan SEMEYAVIA AK-400-09 SMK Republic of Kazakhstan SCAT AK-0420-10 VSV Republic of Kazakhstan SKYBUS AK-0432-10 BYK Republic of Kazakhstan SKYJET AK-0398-09 SEK Republic of Kazakhstan UST-KAMENOGORSK / AIR DIVISION OF EKA AK-0440-11 UCK Republic of Kazakhstan ZHETYSU AIRCOMPANY AK-0438-11 JTU Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIAN AIR 36 AZZ Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic AEROSTAN (EX BISTAIR-FEZ BISHKEK) 08 BSC Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 EEA Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINE Unknown KGA Kyrgyz Republic S GROUP AVIATION 6 SGL Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Gabon Airlines, Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA Unknown Republic of Gabon AIR SERVICES SA 004/MTAC/ANAC-G/DSA RVS Republic of Gabon AIR TOURIST (ALLEGIANCE) 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE ET REGIONALE TRANSPORT (NATIONALE) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SCD AVIATION 005/MTAC/ANAC-G/DSA SCY Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of the Islamic Republic of Mauritania, including Islamic Republic of Mauritania MAURITANIA AIRLINES (MAURITANIA AIRLINES INTERNATIONAL) 001/2011/DG/ANAC MAI Islamic Republic of Mauritania All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mozambique, including Republic of Mozambique MOZAMBIQUE AIRLINES  LINHAS AEREAS DE MOÃ AMBIQUE MOZ-01/2010 LAM Republic of Mozambique MOZAMBIQUE EXPRESS/MEX 02 of 2010 MXE Republic of Mozambique TRANS AIRWAYS/KAYA AIRLINES 03 of 2010 Unknown Republic of Mozambique HELICOPTEROS CAPITAL Unknown Unknown Republic of Mozambique CFA MOZAMBIQUE Unknown Unknown Republic of Mozambique UNIQUE AIR CHARTER Unknown Unknown Republic of Mozambique AEROVISAO DE MOZAMBIQUE Unknown Unknown Republic of Mozambique SAFARI AIR Unknown Unknown Republic of Mozambique ETA AIR CHARTER LDA 04 of 2010 Unknown Republic of Mozambique EMILIO AIR CHARTER LDA 05 of 2010 Unknown Republic of Mozambique CFM-TTA SA 07 of 2010 Unknown Republic of Mozambique AERO-SERVICOS SARL 08 of 2010 Unknown Republic of Mozambique VR CROPSPRAYERS LDA 06 of 2010 Unknown Republic of Mozambique All air carriers certified by the authorities with responsibility for regulatory oversight of the Philippines, including Republic of the Philippines AEROEQUIPEMENT AVIATION Unknown Unknown Republic of the Philippines AEROMAJESTIC Unknown Unknown Republic of the Philippines AEROWURKS AERIAL SPRAYING SERVICES 2010030 Unknown Republic of the Philippines AIR ASIA PHILIPPINES Unknown Republic of the Philippines AIR PHILIPPINES CORPORATION 2009006 GAP Republic of the Philippines AIR WOLF AVIATION INC. 200911 Unknown Republic of the Philippines AIRTRACK AGRICULTURAL CORPORATION 2010027 Unknown Republic of the Philippines ASIA AIRCRAFT OVERSEAS PHILIPPINES INC. 4AN9800036 Unknown Republic of the Philippines AVIATION TECHNOLOGY INNOVATORS, INC. 4AN2007005 Unknown Republic of the Philippines AVIATOUR'S FLY'N INC. 200910 Unknown Republic of the Philippines AYALA AVIATION CORP. 4AN9900003 Unknown Republic of the Philippines BEACON Unknown Unknown Republic of the Philippines BENDICE TRANSPORT MANAGEMENT INC. 4AN2008006 Unknown Republic of the Philippines CANADIAN HELICOPTERS PHILIPPINES INC. 4AN9800025 Unknown Republic of the Philippines CEBU PACIFIC AIR 2009002 CEB Republic of the Philippines CERTEZA INFOSYSTEMS CORP. 2011040 Unknown Republic of the Philippines CHEMTRAD AVIATION CORPORATION 2009018 Unknown Republic of the Philippines CM AERO SERVICES 20110401 Unknown Republic of the Philippines CORPORATE AIR Unknown Unknown Republic of the Philippines CYCLONE AIRWAYS 4AN9900008 Unknown Republic of the Philippines FAR EAST AVIATION SERVICES 2009013 Unknown Republic of the Philippines F.F. CRUZ AND COMPANY, INC. 2009017 Unknown Republic of the Philippines HUMA CORPORATION 2009014 Unknown Republic of the Philippines INAEC AVIATION CORP. 4AN2002004 Unknown Republic of the Philippines INTERISLAND AIRLINES 2010023 Unknown Republic of the Philippines ISLAND AVIATION 2009009 SOY Republic of the Philippines ISLAND HELICOPTER SERVICES 2011043 SOY Republic of the Philippines ISLAND TRANSVOYAGER 2010022 Unknown Republic of the Philippines LION AIR, INCORPORATED 2009019 Unknown Republic of the Philippines MACRO ASIA AIR TAXI SERVICES 2010029 Unknown Republic of the Philippines MID-SEA EXPRESS Unknown Republic of the Philippines MINDANAO RAINBOW AGRICULTURAL DEVELOPMENT SERVICES 2009016 Unknown Republic of the Philippines MISIBIS AVIATION & DEVELOPMENT CORP 2010020 Unknown Republic of the Philippines NORTHSKY AIR INC. 2011042 Unknown Republic of the Philippines OMNI AVIATION CORP. 2010033 Unknown Republic of the Philippines PACIFIC EAST ASIA CARGO AIRLINES, INC. 4AS9800006 PEC Republic of the Philippines PACIFIC AIRWAYS CORPORATION 4AN9700007 Unknown Republic of the Philippines PACIFIC ALLIANCE CORPORATION 4AN2006001 Unknown Republic of the Philippines PHILIPPINE AIRLINES 2009001 PAL Republic of the Philippines PHILIPPINE AGRICULTURAL AVIATION CORP. 4AN9800015 Unknown Republic of the Philippines ROYAL AIR CHARTER SERVICES INC. 2010024 Unknown Republic of the Philippines ROYAL STAR AVIATION, INC. 2010021 Unknown Republic of the Philippines SOUTH EAST ASIA AIRLINE INC. (SEAIR) 2009 004 Unknown Republic of the Philippines SOUTHERN AIR FLIGHT SERVICES 2011045 Unknown Republic of the Philippines SOUTHSTAR AVIATION COMPANY, INC. 4AN9800037 Unknown Republic of the Philippines SPIRIT OF MANILA AIRLINES CORPORATION 2009008 MNP Republic of the Philippines SUBIC INTERNATIONAL AIR CHARTER 4AN9900010 Unknown Republic of the Philippines SUBIC SEAPLANE, INC. 4AN2000002 Unknown Republic of the Philippines TOPFLITE AIRWAYS, INC. 4AN9900012 Unknown Republic of the Philippines TRANSGLOBAL AIRWAYS CORPORATION 2009007 TCU Republic of the Philippines WORLD AVIATION, CORP. Unknown Unknown Republic of the Philippines WCC AVIATION COMPANY 2009015 Unknown Republic of the Philippines YOKOTA AVIATION, INC. Unknown Unknown Republic of the Philippines ZENITH AIR, INC. 2009012 Unknown Republic of the Philippines ZEST AIRWAYS INCORPORATED 2009003 RIT Republic of the Philippines All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA CONNECTION 10/AOC/2008 Unknown Sao Tome and Principe BRITISH GULF INTERNATIONAL COMPANY LTD 01/AOC/2007 BGI Sao Tome and Principe EXECUTIVE JET SERVICES 03/AOC/2006 EJZ Sao Tome and Principe GLOBAL AVIATION OPERATION 04/AOC/2006 Unknown Sao Tome and Principe GOLIAF AIR 05/AOC/2001 GLE Sao Tome and Principe ISLAND OIL EXPLORATION 01/AOC/2008 Unknown Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe TRANSAFRIK INTERNATIONAL LTD 02/AOC/2002 TFK Sao Tome and Principe TRANSCARG 01/AOC/2009 Unknown Sao Tome and Principe TRANSLIZ AVIATION (TMS) 02/AOC/2007 TMS Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES 054 AAJ Republic of the Sudan ALMAJAL AVIATION SERVICE 015 MGG Republic of the Sudan ALMAJARA AVIATION Unknown MJA Republic of the Sudan ATTICO AIRLINES (TRANS ATTICO) 023 ETC Republic of the Sudan AZZA TRANSPORT COMPANY 012 AZZ Republic of the Sudan BADER AIRLINES 035 BDR Republic of the Sudan FOURTY EIGHT AVIATION 054 WHB Republic of the Sudan GREEN FLAG AVIATION 017 Unkown Republic of the Sudan MARSLAND COMPANY 040 MSL Republic of the Sudan NOVA AIRLINES 001 NOV Republic of the Sudan SUDAN AIRWAYS Unknown SUD Republic of the Sudan SUDANESE STATES AVIATION COMPANY 010 SNV Republic of the Sudan SUN AIR COMPANY 051 SNR Republic of the Sudan TARCO AIRLINES 056 Unknown Republic of the Sudan All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland All air carriers certified by the authorities with responsibility for regulatory oversight of Zambia, including Zambia ZAMBEZI AIRLINES Z/AOC/001/2009 ZMA Zambia (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE EU (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) State of registry AIR KORYO GAC-AOC/KOR-01 KOR DPRK All fleet with the exception of: 2 aircraft of type TU- 204 All fleet with the exception of: P-632, P-633 DPRK AFRIJET (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900 All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR Republic of Gabon AIR ASTANA (3) AK-0388-09 KZR Kazakhstan All fleet with the exception of: 2 aircraft of type B-767, 4 aircraft of type B-757, 10 aircraft of type A319/320/321, 5 aircraft of type Fokker 50 All fleet with the exception of: P4-KCA, P4-KCB, P4-EAS, P4-FAS, P4-GAS, P4-MAS; P4-NAS, P4-OAS, P4-PAS, P4-SAS, P4-TAS, P4-UAS, P4-VAS, P4-WAS, P4-YAS, P4-XAS; P4-HAS, P4-IAS, P4-JAS, P4-KAS, P4-LAS Aruba (Kingdom of the Netherlands) AIRLIFT INTERNATIONAL (GH) LTD AOC 017 ALE Republic of Ghana All fleet with the exception of: 2 aircraft of type DC8-63F All fleet with the exception of: 9G-TOP and 9G-RAC Republic of Ghana AIR MADAGASCAR 5R-M01/2009 MDG Madagascar All fleet with the exception of: 2 aircraft of type Boeing B-737-300, 2 aircraft of type ATR 72-500, 1 aircraft of type ATR 42-500, 1 aircraft of type ATR 42-320 and 3 aircraft of type DHC 6-300 All fleet with the exception of: 5R-MFH, 5R-MFI, 5R-MJE, 5R-MJF, 5R-MJG, 5R-MVT, 5R-MGC, 5R-MGD, 5R-MGF Republic of Madagascar AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros GABON AIRLINES (4) 001/MTAC/ANAC GBK Republic of Gabon All fleet with the exception of: 1 aircraft of type Boeing B-767-200 All fleet with the exception of: TR-LHP Republic of Gabon IRAN AIR (5) FS100 IRA Islamic Republic of Iran All fleet with the exception of: 14 aircraft of type A-300, 8 aircraft of type A-310, 1 aircraft B-737 All fleet with the exception of: EP-IBA EP-IBB EP-IBC EP-IBD EP-IBG EP-IBH EP-IBI EP-IBJ EP-IBM EP-IBN EP-IBO EP-IBS EP-IBT EP-IBV EP-IBX EP-IBZ EP-ICE EP-ICF EP-IBK EP-IBL EP-IBP EP-IBQ EP-AGA Islamic Republic of Iran JORDAN AVIATION C002 JAV Hashemite Kingdom of Jordan All fleet with the exception of: 8 aircraft of type Boeing B-737, 2 aircraft of type Airbus A-310, 1 aircraft of type Airbus A-320 All fleet with the exception of: JY-JAB JY-JAD JY-JAN JY-JAO JY-JAX JY-JAY JY-JAP JY-JAQ JY-JAV JY-JAH JY-JAC Hashemite Kingdom of Jordan NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800 All fleet with the exception of: TR-AAG, ZS-AFG Republic of Gabon; Republic of South Africa TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: 5 aircraft of type Boeing B-777 and 4 aircraft of type Boeing B-737-700 All fleet with the exception of: D2-TED, D2-TEE, D2-TEF, D2-TEG, D2-TEH, D2-TBF, D2-TBG, D2-TBH, D2-TBJ Republic of Angola (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current operations within the European Union. (3) Air Astana is only allowed to use the specific aircraft mentioned for its current operations within the European Union. (4) Gabon Airlines is only allowed to use the specific aircraft mentioned for its current operations within the European Community. (5) Iran Air is allowed to operate to the European Union using the specific aircraft under the conditions set out in recital (69) Regulation (EU) No 590/2010, OJ L 170, 6.7.2010, p.15.